UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7682


DAVID LEE SMITH,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-hc-02128-D)


Submitted:   January 29, 2016             Decided:   February 5, 2016


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                                    The order is

not    appealable       unless    a     circuit          justice       or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability         will        not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,    a    prisoner          satisfies          this    standard      by

demonstrating         that     reasonable          jurists       would        find       that    the

district       court’s      assessment     of       the    constitutional               claims    is

debatable      or     wrong.      Slack    v.       McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Smith has not made the requisite showing.                           Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and    dismiss     the    appeal.            We     further         deny    Smith’s



                                               2
petition    for   initial     hearing      en   banc, *    and     motions    and

supplemental motions for bail or release pending appeal, for

summary reversal, for leave to file an additional motion for

summary reversal, to stay the mandate, and all other pending

motions.    We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented      in    the   materials

before   this   court   and   argument   would    not     aid    the   decisional

process.

                                                                        DISMISSED




    *  The petition for initial hearing en banc was circulated to
the full court. No judge requested a poll under Fed. R. App. P.
35.



                                     3